DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed April 4, 2022.  Claims 1-21 are [ending and under examination in this case.  Claims 1, 8, and 15 are currently amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aril 4, 2022, has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 5, 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see REMARKS, filed April4, 2022, with respect to the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claim 8, as currently amended, have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claim 8, as currently amended, have been withdrawn. 
Applicant's arguments filed April 4, 2022, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1-21, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
The use of the additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)).  Therefore, the claims are not patent eligible.
Applicant argues, regarding claims 1, 8, and 15, as currently amended, that nothing in the cited references teaches, discloses or suggests “if the authenticating is successful, determining, by the transaction engine based on a profile of the record owner, a trusted entity that is in possession of the one or more data items”.
Examiner respectfully disagrees.
LaSalle discloses if the authenticating is successful, determining, by the transaction engine based on a profile of the record owner, a trusted entity that is in possession of the one or more data items (par 10, 63-64 “rights management models between all peers are Verified using any set of rules or rights that can determine the type of information that may be exchanged between companies . . . company E responds to company B with an affirmative on knowing company Z. Company B in response thereto updates its trusted users/ rights list”, 68, cl 24, par 48, par 41 “characteristics that can be incorporated into the entity trust portion 407 include, but are not limited to: names of known entities and corresponding information Such as digital certificates, e-mail addresses, Hoover's reports, web site addresses, LDAP (Lightweight Directory Access Protocol), directory pointers, etc.; a listing of Some or all previous transactions between a host and other trusted users , Such as date/time Stamps, who originated the transaction, how the transaction was executed, etc., a listing of the “content” of historical transactions; a subjective or objective quality rating for historical transactions, an overall rating of another trusted user that can be used as a response to queries from other trusted users, and/or a mapping of “who knows who' and tracking of how relationships were established, and how the relationships can be extended”)
Applicant argues, regarding claims 1, 8, and 15, as currently amended, that nothing in the cited references teaches, discloses or suggests “obtaining, by the transaction engine from the trusted entity, a cloaked identifier corresponding to the request for validating the one or more data items, wherein the cloaked identifier cloaks private information of the record owner”.
Examiner respectfully disagrees.
Ramatchandirane discloses obtaining, by the transaction engine from the trusted entity, a cloaked identifier; (par 168-175 “code”, 247) 
Winner teaches a cloaked identifier corresponding to the request for validating the one or more data items. (fig.1, par 32 receiving, from the online system 140 an anonymous identifier and sending it the anonymous identifier to the third-party system 105 to login,) wherein the cloaked identifier cloaks private information of the record owner. (par 25 “A user may elect to share no PII (fully anonymous login), some of their PII (partially anonymous login), or all of their PII with the third-party application 115 and/or the third-party system 105”).
It would have been obvious to one of ordinary skill in the art at the time to modify Ramachandran’s system to further comprise the limitations, as disclosed by Winner, and in order to provide anonymous login of the user into a third-party service provider (Winner abs, par 3-4).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 15-21 are directed to a server or system, claims 1-7 are directed toward a method, and claims 8-14 are directed toward a non-transient computer-readable medium. Therefore, the claims fall within the four statutory categories of invention. 
The claims are directed to verifying information about a user to carry out a transaction.
Specifically, the claims recite determining an entity that can verify information about a user, sending a verification request to the entity, receiving the response and forwarding the response to the user. This would fall within the certain methods of organizing human activity grouping of abstract ideas because it involves a commercial or legal interaction, which is an abstract idea.    The claims are grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because they involve authorizing a transaction for value, which is a commercial or legal interaction.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as processor, storage, and communication platform, merely implement the abstract idea. Specifically, computers and memory devices perform the steps or functions of recite determining an entity that can verify information about a user, sending a verification request to the entity, receiving the response and forwarding the response to the user. The use of computers and memory devices as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using computers and memory devices to perform the steps amounts to no more than using a computer or processor does not provide an improvement to the functioning of a computer because it only involves using a computer as a tool to perform a mathematical calculation. As discussed above, taking the claim elements separately, the processor, storage and communications platform perform the steps or functions of determining an entity that can verify information about a user, sending a verification request to the entity, receiving the response and forwarding the response to the user. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transferring assets based on carrying out a contract.
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)).  Therefore, the claim is not patent eligible.
Dependent claims, 2-7, 8-14, and 16-21 further describe the abstract idea of verifying information about a user to carry out a transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran (US 2018/0276674) in view of Minter et al (US 2016/0127359), LaSalle et al (US 2003/0046097), and further in view of Winner (US 2016/0065541).
Regarding claims 1, 8, and 15 –
Ramatchandirane discloses a method, implemented on a machine having at least one processor, storage, and a communication platform for secure data management by a transaction engine, comprising:
receiving, by the transaction engine from a record owner via the communication platform, a request for validating one or more data items related to the record owner in order to carry out a transaction involving the record owner and a service provider; (par 237-239, 246-247 (receiving a proposed transaction), also, fig28, fig29A)
authenticating, by the transaction engine, the record owner based on biometric information or non-biometric information; (par 61, 233)
sending, by the transaction engine, the request to the trusted entity; (par 240, 250, transmitting a request including a including the proposed transaction to remote payment server)
sending, by the transaction engine, the request to the trusted entity with first information related to the record owner; (par 240, 250, transmitting a request including a including the proposed transaction to remote payment server)
forwarding, by the transaction engine via the communication platform, the cloaked identifier to the record owner to cause the service provider to validate the one or more data items with the trusted entity via the transaction engine. (par 168-175, 247-250).
Ramatchandirane does not specifically disclose wherein the transaction engine is different from the record owner and the service provider.
Minter, however, discloses wherein the transaction engine is different from the record owner and the service provider. (Fig1, par 40-57, also par 35).
It would be obvious to one of ordinary skill in the art to combine the method/system of Ramatchandirane with the separate devices of Minter motivated by the desire to better protect privacy, and given that an attack on one device is less likely to affect the other devices if the said devices are separate rather than integral.
Ramatchandirane does not specifically teach if the authenticating is successful, determining, by the transaction engine based on a profile of the record owner, a trusted entity that is in possession of the one or more data items.
LaSalle discloses if the authenticating is successful, determining, by the transaction engine based on a profile of the record owner, a trusted entity that is in possession of the one or more data items (par 10, 63-64 “rights management models between all peers are Verified using any set of rules or rights that can determine the type of information that may be exchanged between companies . . . company E responds to company B with an affirmative on knowing company Z. Company B in response thereto updates its trusted users/ rights list”, 68, cl 24, par 48, par 41 “characteristics that can be incorporated into the entity trust portion 407 include, but are not limited to: names of known entities and corresponding information Such as digital certificates, e-mail addresses, Hoover's reports, web site addresses, LDAP (Lightweight Directory Access Protocol), directory pointers, etc.; a listing of Some or all previous transactions between a host and other trusted users , Such as date/time Stamps, who originated the transaction, how the transaction was executed, etc., a listing of the “content” of historical transactions; a subjective or objective quality rating for historical transactions, an overall rating of another trusted user that can be used as a response to queries from other trusted users, and/or a mapping of “who knows who' and tracking of how relationships were established, and how the relationships can be extended”)
It would be obvious to one of ordinary skill in the art to combine Ramatchandirane with LaSalle in order to for a user to make an informed decision whether to enter into a business/transactional relationship. (LaSalle, par 6)
Ramatchandirane in view of LaSalle does not specifically teach a cloaked identifier corresponding to the request for validating the one or more data items, wherein the cloaked identifier cloaks private information of the record owner.
Winner teaches a cloaked identifier corresponding to the request for validating the one or more data items. (fig.1, par 32 receiving, from the online system 140 an anonymous identifier and sending it the anonymous identifier to the third-party system 105 to login,) wherein the cloaked identifier cloaks private information of the record owner. (par 25 “A user may elect to share no PII (fully anonymous login), some of their PII (partially anonymous login), or all of their PII with the third-party application 115 and/or the third-party system 105”).
It would have been obvious to one of ordinary skill in the art at the time to modify Ramatchandirane’s system to further comprise the limitations, as disclosed by Winner, to provide anonymous login of the user into a third-party service provider (Winner abs, par 3-4).
Regarding claims 2, 9, and 16 –
Ramatchandirane discloses receiving, from the service provider via the communication platform, a request for a validation response with respect to the one or more data items with the cloaked identifier and second information associated with the request for a validation response; (par 246-250)
sending the request for the validation response, the cloaked identifier, and the second information to the trusted entity; (par 246-250)
receiving, from the trusted entity via the communication platform, the validation response; (par 251-252) and
forwarding, to the service provider via the communication platform, the validation response. (par 251-252)
Regarding claims 3, 10, and 17 –
Ramatchandirane discloses forwarding the validation response to the record owner. (par 251-252)
Regarding claims 4, 11, and 18 –
Ramatchandirane discloses that the cloaked identifier comprises at least one of:
a record owner identifier comprising a string of pseudo-random characters that is ephemeral; (par 247) and
a contextual identity comprising one or more parameters related to the transaction. (par 247)
Regarding claims 5, 12, and 19 –
Ramatchandirane discloses wherein the second information related to the request for the validation response includes at least one of:
date/time at which the request for the validation response is sent; geographical location where the request for the validation response is initiated; an inquiry directed to each of the one or more data items which is the basis of the validation response; and a response type associated with the inquiry for each of the one or more data items. (par 246, 250-251, the transaction includes the location from which the transaction is initiated)
Regarding claims 6, 13, and 20 –
Ramatchandirane discloses that at least one of the one or more data items is associated with at least some access limitation which is to be satisfied before  the one or more data items are validated. (par 247, determining a limited amount of time for validation of a transaction code, par 69, 277, determining locations associated with the transaction request prior to allowing access to user’s record for further verification)
Regarding claims 7, 14, and 21 –
Ramatchandirane discloses that at least some of the second information is to be used to determine the at least some access limitation associated with the at least one of the one or more data items is satisfied. (par 247, determining that the limited amount of time for validation of a transaction code is still valid).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stefik et al (US 5,629,980) teaches systems for controlling the distribution and use of digital works.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685